Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-12 in the reply filed on 05/16/2022 is acknowledged.  The traversal is on the ground(s) that searching both groups of claims would not present an undue burden upon the examiner.  This is not found persuasive because as indicated in the office action dated 04/08/2022, the groups of inventions lack unity of invention.
The requirement is still deemed proper and is therefore made FINAL.
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/16/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the limitation “operating the membrane filtration system, by the control unit, in a normal mode or a flux tolerant mode based on the comparison of the determined first flux rate with the first predetermined flux rate, wherein the flux tolerant mode of the membrane filtration system is further based on a determined normalized water permeability value of the filter” renders the claim indefinite because the limitation fail to provide a difference between “normal mode” and “flux tolerant mode”. How is normal mode different than flux tolerant mode?
Regarding claim 1, the limitation “a determined normalized water permeability value” renders the claim indefinite because it is unclear what is considered a normalized water permeability value and how is it determined. Specification P13/L8-19 discloses the following:

    PNG
    media_image1.png
    609
    983
    media_image1.png
    Greyscale

However, claim fails to define whether this is the definition being used in calculating the normalized water permeability value.
Regarding claim 6, the limitation “by directing water through the filter to clean the filter” renders the claim indefinite because it is unclear how this is different from “normal mode”. 
Regarding claim 7, the limitation “determining the normalized water permeability value of the filter based on a predefined flux of the filter and a determined transmembrane pressure of the filter” renders the claim indefinite because it is unclear how is the normalized water permeability value calculated based on predefined flux of the filter and a determined transmembrane pressure of the filter. It is also unclear what is “a predefined flux” of the filter. Is it different form the first predetermined flux rate of claim 1 or same?
Regarding claim 8, the limitation “comparing the determined normalized water permeability value of the filter with a predetermined base value of the filter” renders the claim indefinite because it is unclear what is “a predetermined base value of the filter”. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 2011/0240557 (hereinafter referred as “Goodfellow”).
Regarding claim 1, Goodfellow teaches a method of operation of a system (RO system), the method comprising: measuring, by a flow sensor (200), a flow rate of a permeate fluid (126) flowing through a filter of a membrane filtration system; receiving, by a control unit (170), a signal indicative of the measured flow rate of the permeate fluid; determining, by the control unit, a first flux rate of the filter based on the measured flow rate signal of the permeate fluid; comparing, by the control unit, the determined first flux rate with a first predetermined flux rate; and operating the membrane filtration system, by the control unit, in a normal mode or a flux tolerant mode based on the comparison of the determined first flux rate with the first predetermined flux rate, wherein the flux tolerant mode of the membrane filtration system is further based on a determined normalized water permeability value of the filter (refer fig. 9 indicating control process including steps of S902-Detecting permeate flow rate of permeate generated by the RO system, S904-Detecting operational data of the RO system, S906-Analyzing operational data to determine a normalized permeate flow rate, and S908-Determining when filter banks in RO system should be cleaned or replaced based on the Normalized permeate flow rate).
Regarding claims 2 and 3, Goodfellow teaches wherein operating the membrane filtration system comprises operating the membrane filtration system in the normal mode by controlling at least one operational parameter of the membrane filtration system if the determined first flux rate is less than the first predetermined flux rate (refer [0006] and [0007] disclosing “The instrumentation system can include a plurality of sensors to detect operational data of the feed liquid such as pressure data, flow data, percent recovery, temperature data, and/or conductivity data of the feed liquid, the permeate, and/or the concentrate. The operational data can be stored in the database along with equations for assessing the operational data” and “Using the operational data and the equations, the control unit can calculate the normalized permeate flow rate, which can be used to more accurately indicate whether the filters should be cleaned and/or replaced. Furthermore, the operational data and the equations can be used to determine whether the pressure and/or the flow can be increased to increase the percent recovery without damaging the filters”.)
Regarding claims 4 and 5, Goodfellow teaches controlling flow based on operational parameters and comparing the parameters to set points (refer [0006]-[0009]). [0040] also discloses that “The control system 170 can use the normalized permeate flow rate to determine whether the reverse osmosis unit 166 should be operated in a different manner to improve yield of the permeate or whether the filters in the filter banks need to be cleaned or replaced.” Therefore, Goodfellow discloses controlling flow of liquid to be treated based on operation parameters and also teaches changing modes of operation based on operation parameters.
Regarding claim 6, Goodfellow also teaches cleaning the filters (refer [0006]-[0009]).
Regarding claim 7, Goodfellow teaches determining the normalized water permeability value based on transmembrane pressure and flux of the filter [0042].
Regarding claim 8, Goodfellow teaches monitoring and comparing the normalized water permeability value with operational parameters (refer [0006]- [0010], [0040]-[0047]). The claim has not defined how flux tolerant mode is different from normal mode.
Regarding claim 9, Goodfellow teaches displaying a warning or alert when permeate flow rate drops below a threshold [0047].
Regarding claim 10, Goodfellow teaches monitoring operational parameters such as permeate flow rate, pressure and compare to set values to determine whether to operate the system generating permeate or to clean/replace the filters (refer [0006]- [0010], [0040]-[0047]). Goodfellow suggest operating the system to produce permeate until the minimum permeate flow rate threshold is maintained.
Regarding claim 11, Goodfellow teaches that the control system determines normalized permeate flow rate based on operational parameters and equations are used to determine whether the pressure and/or flow can be increased to increase the percent recovery without damaging the filter, and if the filters need to be replaced or cleaned, a warning can be indicated on the display [0007]. It would have been obvious to one of ordinary skill in the art to reset the setpoints/operational parameters to increase flowrate and/or pressure to increase product recovery.
Regarding claim 12, Goodfellow teaches that the method comprising storing operational information of the filter (refer [0040]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. H. Jang et al. / Desalination and Water Treatment 101 (2018) 24–30 teaches effect of periodic backwashing and forward flushing on fouling mitigation; US2014/0326665 to Feldstein teaches pressure monitoring and pump speed control for RO system; and US 2012/0125846 teaches a filtration method for filtering raw water to obtain permeate by performing a filtration operation using pressure as a driving force for membrane modules, wherein the filtration operation is performed in three modes: raw water side pressure filtration, permeate side negative pressure filtration, and composite filtration combining the raw water side pressure filtration and the permeate side negative pressure filtration, any one of raw water side water quality, membrane filtration flux and transmembrane pressure is measured, and any one of the three filtration modes is switched to another in response to a measured value thereof.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRANAV N PATEL whose telephone number is (571)272-5142. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on 5712720579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PRANAV N PATEL/Primary Examiner, Art Unit 1777